t c no united_states tax_court hi-q personnel inc petitioner v commissioner of internal revenue respondent docket no filed date p corporation provided skilled and unskilled laborers for casual employment temporary laborers to more than client companies p gave temporary laborers the option of being paid_by check or in cash for those paid in cash p failed to withhold federal income taxes and pay either the employer or employee portions of fica_taxes together employment_taxes for all taxable quarters in and in p’s president and sole shareholder n pleaded guilty to failing to withhold and pay the employment_taxes and to conspiracy to defraud the united_states r determined p was liable for the employment_taxes under sec_3402 sec_3102 and sec_3111 i r c and imposed fraud penalties under sec_6663 i r c r argues that n’s guilty plea collaterally estops p from denying its responsibility for paying the employment_taxes and from denying fraud in the alternative r argues that p is the employer of the temporary laborers and for that reason is liable for the employment_taxes and fraud penalties p argues that r’s determinations were not timely because r did not make them within the year period of limitations in sec_6501 sec_1 held p is collaterally estopped from denying its responsibility for paying the employment_taxes held further p is the statutory employer of temporary laborers under sec_3401 i r c and therefore is liable for paying the employment_taxes held further p is liable for fraud penalties under sec_6663 sec_4 held further r’s determinations were timely under sec_6501 i r c because p filed false or fraudulent_returns mark e cedrone for petitioner linda p azmon for respondent halpern judge the petition in this case was filed in response to a notice_of_determination of worker classification the notice regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and for federal_income_tax withholding together employment_taxes for all taxable quarters in and after concessions the following questions remain is petitioner collaterally estopped from denying that it was responsible for paying the employment_taxes has respondent properly determined that the workers identified in the notice as temporary laborers should be principally petitioner concedes that it is not entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended legally classified as petitioner’s employees for each taxable quarter in and is petitioner liable for the employment_taxes is petitioner liable for fraud penalties have the periods of limitations for assessing and collecting the employment_taxes expired a table setting forth the employment_taxes and fraud penalties respondent determined is attached to this report as an appendix unless otherwise stated all section references are to the internal_revenue_code the code in effect for the taxable quarters in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in philadelphia pennsylvania background beginning in and extending through petitioner operated an employment service that provided skilled and unskilled laborers for casual employment temporary laborers to more than client companies clients for a fee clients paid petitioner by check for the services of temporary laborers and petitioner offered temporary laborers the choice of being paid_by check or of being paid in cash temporary laborers paid_by check and temporary laborers paid in cash respectively petitioner included temporary laborers paid_by check on its regular payroll and treated them as its employees for employment_tax purposes petitioner disregarded temporary laborers paid in cash for employment_tax purposes to remain competitive in recruiting temporary laborers petitioner honored temporary laborers’ choices as to how to be paid in placing temporary laborers with clients petitioner did not distinguish between temporary laborers paid_by check and temporary laborers paid in cash during the taxable quarters here in issue petitioner paid dollar_figure to temporary laborers paid in cash during those periods luan nguyen mr nguyen was president of petitioner and its sole shareholder as more fully explained infra mr nguyen was indicted on and pleaded guilty to federal criminal charges in connection with the failure to pay employment_taxes with respect to the dollar_figure paid to temporary laborers paid in cash petitioner’s client contracts petitioner’s relationship with its clients was established by contract a typical client contract client contract included the following provisions hi-q will provide to client the following classifications of temporary employees at the rates set forth service general labor rate dollar_figure per hr the hourly rate of payment for services listed above shall be paid_by client to hi-q per hour per employee payment shall be made in full to hi-q by check within days from the date of the invoice rendered by hi-q client agrees not to advance any money goods or services to hi-q employees without hi-q’s prior written consent client agrees not to leave client’s premises with any cash negotiable instrument or other valuable items thereon unattended in the presence of any hi-q employees or to entrust the same to the care custody and control of any hi-q employees without hi-q’s prior written consent client will not authorize hi-q employees to operate any vehicle without hi-q’s prior written consent in the unlikely event that the services of a hi-q employee prove unsatisfactory hi-q shall immediately provide a replacement hi-q shall promptly pay all employees and shall make all federal state and local payroll tax deductions deposits and payments as required_by_law hi-q shall provide worker’s compensation insurance coverage for all employees and provide evidence of same to client upon notification to hi-q by client and written consent of hi-q client shall have the right to hire any hi-q employee who has worked for client for a period in excess of consecutive hours or consecutive weeks at no fee or commission paid to hi- q however upon employing any hi-q employee prior to completion of consecutive hours client agrees to pay to hi-q a fee of ten percent of employee’s annual salary ie hours at employee’s starting hourly rate paid_by client to employee if without hi-q’s prior written consent any employee referred to client by hi-q is employed by client or by another division subsidiary or affiliate of client within six months from the last date said employee was on hi-q’s payroll and working for client client agrees to pay to hi-q a fee of ten percent of employee’s annual salary ie hours at employee’s starting hourly rate paid_by client to employee petitioner’s business petitioner employed job counselors responsible for all aspects of recruiting temporary laborers job counselors recruited temporary laborers through newspaper advertisements and referrals job counselors interviewed each temporary laborer and performed background checks by calling the laborer’s prior employer or listed reference after recruiting a temporary laborer job counselors matched the laborer with an appropriate position according to the laborer’s qualifications and the job descriptions clients provided before placing a temporary laborer with a client petitioner required the laborer to complete a job application approximately to percent of the temporary laborers petitioner recruited chose to be temporary laborers paid in cash in its promotional material petitioner made many promises to clients it stated that by hiring temporary laborers through petitioner clients could avoid paying employee tax and social_security it pledged to make all federal state and local payroll tax deductions deposits and payments as required_by_law it represented that it was responsible for providing workers’ compensation insurance for all temporary laborers it claimed that it offered training to our employees on computers on job-specific work languages and specialized industrial machinery and stated that if your location has no access to public transit we will provide hi-q employees with free transportation to your site petitioner also promised that clients could easily hire any temporary laborer ensuring that clients hired only the best of the best to their permanent staff as stated petitioner treated temporary laborers paid_by check as its employees for employment_tax purposes on its form sec_941 employer’s quarterly federal tax_return it reported as wages the amounts it paid those temporary laborers for those temporary laborers it withheld federal income taxes under sec_3402 it also withheld those temporary laborers’ shares of fica_taxes under sec_3102 and paid its own corresponding share of fica_taxes under sec_3111 in contrast petitioner did not require temporary laborers paid in cash to produce proper identification for federal_income_tax purposes or to prepare the documents necessary for payroll tax deductions it did not issue to temporary laborers paid in cash either forms 1099-misc miscellaneous income or forms w-2 wage and tax statement to generate funds to pay temporary laborers paid in cash petitioner cashed some client checks at check-cashing agencies it did not record on its books the proceeds of those client checks as business income or the payments to temporary laborers paid in cash as payroll expenses for the years in issue petitioner failed to report dollar_figure as cash wages paid clients could refuse the services of any temporary laborer and petitioner was contractually bound to provide a replacement laborer on request nonetheless petitioner retained the right at any time to reassign any temporary laborer from one client to another petitioner required temporary laborers unable to report to a client’s premises for work to notify petitioner petitioner in turn notified the client clients completed timesheets for petitioner showing the hours temporary laborers worked petitioner billed clients for temporary laborers’ services by means of invoices based on those timesheets often however petitioner paid temporary laborers before receiving payment from clients criminal proceedings mr nguyen was a defendant in the criminal case of united_states v nguyen docket no 02cr745 e d pa date the criminal case on date mr nguyen was indicted on counts count of the indictment charges a violation of u s c sec_371 conspiracy to commit offense or to defraud united_states count sec_2 through of the indictment charge violations of sec_7202 willful failure to collect or pay over tax and u s c sec_2 principals viz one who aids and abets the commission of an offense against the united_states is punishable as a principal in pertinent part the indictment states conspiracy to defraud the united_states count one the grand jury charges that introduction at all times relevant to this indictment hi-q personnel inc hi-q personnel was a corporation doing business as a temporary employment service that supplied casual laborers to clients for a fee the taxable quarters in issue with respect to count the quarters in through differ from the taxable quarters in issue with respect to count sec_2 through the quarters in through the reason is that the period of limitations for violations of sec_7202 is years see sec_6531 thus mr nguyen indicted date could not be charged with violations of sec_7202 for returns filed before date at all times relevant to this indictment luan nguyen was the president and sole shareholder of hi-q personnel at all times relevant to this indictment phuong nguyen was employed by hi-q personnel and responsible for the day-to-day operation of the business including but not limited to the supervision of the preparation of the payroll including the cash payroll the supervision of the hiring of temporary laborers who were given the option of being paid in cash and the cashing of checks used to pay the cash payroll at all times relevant to this indictment the casual laborers supplied to client businesses were employees of hi-q personnel as part of its business of providing laborers to its clients hi-q personnel acknowledged and agreed in its contracts with its clients that hi-q personnel and not the client was responsible for collecting accounting for and paying over to the united_states all employment_taxes f rom through hi-q personnel supplied temporary laborers to approximately client companies at all times relevant to this indictment luan nguyen as the president and sole shareholder of hi-q personnel was required by title_26 of the united_states_code to collect truthfully account for and pay over to the united_states taxes imposed by title_26 united_states_code namely hi-q personnel’s employees’ federal_income_tax withholdings and fica_taxes collectively referred to as employment_taxes in this regard luan nguyen and hi-q personnel were required truthfully to account for and pay over the employment_taxes each quarter by filing form by reporting therein the total wages paid to hi-q personnel employees and the amount of employment_taxes due and owing to the united_states on those wages and by paying employment_taxes due on those wages at the time the form_941 was filed the tax conspiracy from date through date the defendants luan nguyen and phuong nguyen conspired and agreed together to defraud the united_states concerning its governmental functions and rights by impeding impairing obstructing and defeating the lawful governmental functions of the internal_revenue_service irs in the ascertainment computation assessment and collection of revenue that is the employment_taxes due and owing to the united_states from hi-q personnel the object of the conspiracy the object of the conspiracy was to prevent the irs from discovering the actual wages paid to the employees of hi-q personnel and from assessing and collecting employment_taxes due thereon manner and means it was a part of the conspiracy that hi-q personnel contracted with various businesses in the greater philadelphia pennsylvania area to supply the businesses with casual laborers it was further a part of the conspiracy that hi-q personnel acknowledged and agreed in its contracts with its clients that hi-q personnel and not the client was responsible for collecting accounting for and paying over to the united_states all employment_taxes due on wages earned by the laborers it was further a part of the conspiracy that defendants luan nguyen and phuong nguyen caused hi-q personnel to give the laborers a choice to be paid either in cash which they understood to mean that there would be no employment_taxes withheld from their wages or by check in which case all appropriate payroll_taxes would be collected accounted for and paid over to the united_states a when laborers opted to be paid in cash they were not required to produce proper identification for income_tax purposes or prepare the necessary documents for payroll tax deductions and did not receive a form_w-2 from hi-q personnel it was further a part of the conspiracy that defendants luan nguyen and phuong nguyen paid a substantial number of their employee laborers in cash to conceal the true number and identities of the employees the amounts of cash wages paid to hi-q personnel’s employee laborers and the fact that they did not collect or account for the employment_taxes due on the cash wages paid it was further a part of the conspiracy that to generate the cash needed to meet and facilitate the concealment of its cash payroll the defendants luan nguyen and phuong nguyen used check cashing agencies to cash checks obtained from their clients to pay for the labor provided by hi-q personnel it was further a part of the conspiracy that to conceal the amount of employment_tax due to the united_states the defendants luan nguyen and phuong nguyen substantially understated and misrepresented the wages paid to the employees of hi-q personnel on the form sec_941 filed on behalf of hi-q personnel each quarter with the irs during the conspiracy it was further a part of the conspiracy that from date through date the defendants luan nguyen and phuong nguyen failed to account for collect and pay over to the irs employment_taxes in the approximate amount of dollar_figure on total unreported wages of approximately dollar_figure overt acts in furtherance of the conspiracy and to accomplish its object the defendants committed the following overt acts a between date and date on different occasions the defendants luan nguyen and phuong nguyen together and separately cashed corporate checks received from client companies at check cashing agencies located in philadelphia pennsylvania b between date and date on different occasions the defendants luan nguyen and phuong nguyen caused hi-q personnel to pay employees of hi-q personnel in cash at the offices of hi-q personnel c t he defendants luan nguyen and phuong nguyen filed with the irs in philadelphia pennsylvania a false form_941 for each quarter sixteen in total in taxable years through which substantially misrepresented the wages paid to hi-q personnel employees each filing constituting a separate overt act all in violation of title united_states_code sec_371 failure to collect account for and pay over employment_taxes counts two through ten the grand jury further charges that paragraph sec_1 through of count one are incorporated herein as if fully set forth for the taxable quarters beginning date and through the taxable quarter ending date defendant luan nguyen being a person required under title_26 united_states_code to collect account for and pay over taxes imposed by title_26 united_states_code did willfully fail to collect and cause to be collected truthfully account for and cause to truthfully be accounted for and pay over and cause to be paid over to the united_states federal_income_tax withholdings and fica_taxes of approximately dollar_figure due and owing to the united_states on taxable wages paid_by hi-q personnel to its employee laborers of approximately dollar_figure all in violation of title_26 united_states_code sec_7202 and title united_states_code sec_2 on date at the change_of plea hearing mr nguyen accepted the guilty plea agreement the plea agreement thereby pleading guilty to all counts in the indictment on date the u s district_court for the eastern district of pennsylvania sentenced mr nguyen to months in prison and dollar_figure in special_assessments and on date the court entered a judgment of conviction against him in the criminal case the notice the notice states the amounts of employment_taxes respondent determined for the taxable quarters in issue along with the fraud penalties he determined see appendix respondent determined a fraud_penalty for each taxable quarter in issue the notice omits a list of the temporary laborers that respondent determined to be petitioner’s employees during those taxable quarters that omission is explained as follows please note no individuals were listed due to inadequate records while the books_and_records provided by the taxpayer did not identify each individual worker to be reclassified as an employee the administrative file contains sufficient evidence to support a class of workers identified as temporary laborers i introduction opinion petitioner operated an employment service providing temporary laborers to clients for a fee petitioner offered temporary laborers the option of being paid_by check or in cash petitioner included temporary laborers paid_by check on its regular payroll and treated them as its employees for employment_tax purposes petitioner disregarded temporary laborers paid in cash for employment_tax purposes mr nguyen petitioner’s president and sole shareholder was indicted on and pleaded guilty to various counts involving conspiracy to defraud the united_states and failure to pay employment_taxes with respect to the cash payments to temporary laborers paid in cash the present action involves respondent’s attempts to collect the unpaid employment_taxes and fraud penalties from petitioner we shall address the issues remaining for decision in the order stated our authority to determine the employment classification question here in issue and the proper amount of employment_tax is found in sec_7436 ii issue preclusion a introduction relying on the doctrine_of issue preclusion respondent argues that as a result of the plea agreement petitioner may not contest its responsibility to pay the employment_taxes here in issue petitioner objects we agree with respondent b the doctrine_of issue preclusion in 109_tc_235 we stated the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n under the doctrine_of issue preclusion or collateral_estoppel the issue to be decided in the second case must be identical in all respects to the issue decided in the first case a court of competent jurisdiction must have rendered a final judgment in the first case a party may invoke the doctrine only against parties to the first case or those in privity with them the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and legal principles must remain unchanged see 458_f3d_244 3d cir monahan v commissioner supra pincite c discussion petitioner’s argument petitioner does not dispute the second or fifth conditions petitioner however contends the other three conditions are not satisfied arguing that the fourth condition is not satisfied because mr nguyen pleaded guilty and so did not actually litigate any issue the first condition is not satisfied because the issue before us is not identical to any issue decided in the criminal case and the third condition is not satisfied because petitioner is not in privity with mr nguyen we disagree with all three arguments issue actually litigated a conviction based on a guilty plea is nevertheless a judgment on the merits sufficient for purposes of collateral_estoppel to preclude relitigation of issues determination of which was essential to the conclusion reached 43_tc_68 see 620_f2d_23 n 3d cir noting that a guilty plea has collateral_estoppel effect affg barrasso v commissioner tcmemo_1978_432 on date the u s district_court for the eastern district of pennsylvania petitioner relies on 759_f2d_1117 3d cir for the proposition that a guilty plea is insufficient for issue preclusion the rule in bower depends on the underlying law eg state law see 790_f2d_1063 3d cir the controlling law in bower was the organic statute of the u s virgin islands the controlling law here however is federal common_law for that reason we follow 620_f2d_23 n 3d cir affg barrasso v commissioner tcmemo_1978_432 in which the court_of_appeals for the third circuit affirmed this court’s decision to give collateral_estoppel effect to a taxpayer’s guilty plea in federal court bower is inapposite convicted mr nguyen after accepting his guilty plea his conviction is a judgment on the merits sufficient to preclude relitigation of the issues involved in the criminal case issue identity mr nguyen pleaded guilty to the charge of willfully failing to collect truthfully account for and pay employment_taxes on taxable wages petitioner paid temporary laborers paid in cash specifically mr nguyen pleaded guilty to violating sec_7202 and u s c sec_2 sec_7202 refers to the willful failure of any person required under the code to collect account for and pay over any_tax imposed by the code the requirement here was to collect and pay the employment_taxes due on wages petitioner paid the temporary laborers paid in cash it is the duty_of the employer to collect account for and pay over sec_7202 willful failure to collect or pay over tax provides any person required under this title to collect account for and pay over any_tax imposed by this title who willfully fails to collect or truthfully account for and pay over such tax shall in addition to other penalties provided by law be guilty of a felony tit u s c sec_2 principals provides a whoever commits an offense against the united_states or aids abets counsels commands induces or procures its commission is punishable as a principal b whoever willfully causes an act to be done which if directly performed by him or another would be an offense against the united_states is punishable as a principal both the employees’ and the employer’s fica_taxes and to withhold income taxes see sec_3102 and b employees’ fica_taxes employer’s fica_taxes and federal_income_tax withholding the reason mr nguyen--and not petitioner--was charged with the violation of sec_7202 is that sec_7343 defines person as used in sec_7202 to include an officer_or_employee of a corporation who as such is under a duty to perform the act in respect of which the violation occurs see 201_f3d_214 3d cir t he president and majority owner of employers was properly charged and convicted as a ‘person’ under sec_7202 mr nguyen was an officer of petitioner its president and petitioner does not claim mr nguyen was an officer_or_employee of any client in other words mr nguyen was convicted of failing in his duty to collect account for and pay the employment_taxes imposed by law on petitioner as the employer of temporary laborers petitioner argues however that mr nguyen’s guilty plea is consistent with the theory that the clients were the temporary laborers’ employers petitioner relies on u s c sec_2 which ‘ abolished the distinction between principals and accessories in offenses defined in the laws of the united states’ 610_f2d_1076 3d cir quoting 203_f_928 9th cir affd 447_us_10 under u s c sec_2 both those who commit crimes and those who aid and abet their commission are principals id pincite petitioner argues that mr nguyen although charged as a principal in fact merely aided and abetted the clients’ officers the true principals under sec_7202 and sec_7343 in their efforts to defraud the internal_revenue_service we reject petitioner’s theory petitioner’s argument is founded on the precept that a guilty plea admits only the minimum facts necessary to sustain the indictment’s charges see eg de cavalcante v commissioner supra pincite n petitioner however cites no authority requiring us to ignore the indictment’s plain language in the criminal case the ultimate issue was whether petitioner filed false or fraudulent form sec_941 for the taxable quarters in through by failing to pay employment_taxes on the wages petitioner paid temporary laborers paid in cash the indictment not only lists the dates petitioner filed the false form sec_941 that substantially misrepresented the wages paid to hi-q personnel employees but also describes petitioner’s failure to provide temporary laborers with forms w- in that way the indictment implicitly names petitioner as the employer of the temporary laborers because only their employer must record their wages on its form sec_941 and issue them forms w-2 moreover in several places the indictment explicitly refers to the temporary laborers as petitioner’s employees the indictment in no way suggests that any person or entity other than petitioner was the employer of the temporary laborers the indictment itself is unequivocal petitioner was the employer of the temporary laborers because that issue is now before us the issue in the criminal case and the issue in this case are identical privity a sole or controlling stockholder can be in privity with his closely_held_corporation levitt v commissioner tcmemo_1995_464 affd without published opinion 101_f3d_691 3d cir petitioner argues that mr nguyen and petitioner are not in privity and relies on a flawed analogy between this case and am range lines inc v commissioner 17_tc_764 affd on privity issue 200_f2d_844 2d cir in am range lines v commissioner supra pincite after recognizing that the official acts of a corporation could bind the individual stockholders in their capacity as such we declined to allow the actions of stockholders in their individual capacity to bind the corporation that case is distinguishable because of the capacity in which mr nguyen was acting it is uncontroverted that mr nguyen was petitioner’s president and sole shareholder mr nguyen committed tax_fraud on behalf of petitioner not as petitioner contends in his individual capacity and his duty to file accurate form sec_941 arose directly from his position as president of petitioner indeed a corporation can act only through its officers and it does not escape responsibility for the acts of its officers performed in that capacity corporate fraud necessarily depends upon the fraudulent intent of the corporate officer 34_tc_740 affd 325_f2d_1 2d cir moreover mr nguyen did not benefit directly from his crimes rather he acted to attract temporary laborers to petitioner and thereby to make petitioner competitive that is petitioner and so mr nguyen benefited by being able to stay in business we reject petitioner’s analogy between this case and am range lines inc v commissioner supra and find that petitioner and mr nguyen are in privity d conclusion the conditions for issue preclusion apply in the criminal case mr nguyen was convicted of failing in his duty to collect account for and pay the employment_taxes imposed by law on petitioner as the employer of temporary laborers petitioner is therefore precluded from denying that temporary laborers paid in cash were its employees as a corollary petitioner is also precluded from denying its liability for the payment of employment_taxes with respect to those temporary laborers as set forth in the notice iii statutory and common_law employers a introduction while we have held that petitioner is precluded from denying its liability for the payment of employment_taxes with respect to temporary laborers paid in cash the parties particularly respondent devoted considerable argument to whether the evidence apart from that supporting issue preclusion shows that petitioner was the common_law employer of the temporary laborers even if we agreed with petitioner that it was not the common_law employer of the temporary laborers which we do not6 petitioner is nevertheless their statutory employer under sec_3401 see eg 426_f2d_1053 2d cir holding that even though taxpayer was not common_law employer taxpayer was statutory employer liable for withholding income taxes were it pertinent to our decision we would find that applying the factors courts generally use to determine whether an individual is the common_law_employee of the person for whom he performs services eg degree of control right to discharge permanency of the relationship and the relationship the parties intended to create see 117_tc_263 the temporary laborers paid in cash were petitioner’s and not its clients’ common_law employees b the requirement to pay employment_taxes sec_3102 sec_3111 and sec_3402 require employers to withhold fica_taxes and income taxes from wages they pay to employees and to pay their own share of fica_taxes sec_3401 defines employer and provides in pertinent part sec_3401 employer --for purposes of this chapter the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that-- if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages although that definition is by its terms limited to chapter of the code collection of income_tax at source on wages the supreme court has applied it also to chapter of the code fica see 419_us_43 the fact that the fica withholding provisions of the code do not define ‘employer’ is of no significance for that term is not to be given a narrower construction for fica withholding than for income_tax_withholding the supreme court in otte v united_states supra pincite concluded that sec_3401 obviously was intended to place responsibility for withholding at the point of control c control of the payment for services petitioner contends that the clients determined how much they would ultimately pay for any particular temporary laborer if petitioner means that the clients determined how much they paid petitioner for temporary laborers’ services that is uncontested and irrelevant if petitioner means that the clients determined how much petitioner in fact paid temporary laborers that is unsupported by any evidence in the record clients did nothing more than pay petitioner according to rates set in the client contracts for the services temporary laborers performed those rates included not only the gross wages of the temporary laborers that is before employment_taxes but also a fee for petitioner petitioner did not offer convincing evidence that all clients knew what salaries temporary laborers received or what fee petitioner earned we find that petitioner set the salaries of the temporary laborers and paid their wages for that reason we find that petitioner controlled the payment of wages for the services temporary laborers rendered for clients and is therefore liable for all employment_taxes associated with those payments see eg winstead v united_states indeed petitioner often paid temporary laborers before receiving payment from clients although some client contracts included an additional markup as a fee generally a percentage of the hourly rate petitioner failed to offer convincing evidence that it paid temporary laborers in accordance with the contract terms f 3d 4th cir holding that taxpayer who paid day laborers directly from his personal checking account even though not their common_law employer was liable for federal_unemployment_tax_act futa taxes and for both the employer and employee portions of fica 607_f2d_1237 9th cir holding that control of payment of wages made debtor--and not common_law employers-- liable for federal_income_tax withholding futa taxes and both the employer and employee portions of fica d conclusion for the reasons stated petitioner is the statutory employer of the temporary laborers petitioner is thus liable for the employment_taxes as set forth in the notice see evans v irs in re sw rest sys inc supra pincite t here is nothing inequitable in the placing of such a burden upon a corporation which voluntarily places itself in the position of handling the wages and reporting the amounts due under the taxing statutes but which then fails to deduct and remit the amounts required_by_law iv amounts of employment_taxes in the petition petitioner argues that the amount of employment_taxes due and owing on the dollar_figure of unreported cash wages should be offset by the earned_income credits to which temporary laborers paid in cash would have been entitled under sec_32 had they claimed those credits petitioner does not renew that argument on brief and therefore we shall consider petitioner to have abandoned it see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned petitioner does however argue that respondent’s determinations of employment_taxes should be disregarded because they are arbitrary capricious or without reasonable foundation petitioner so argues because respondent claiming in the notice that he lacked information about individual laborers paid in cash did not list those individuals but instead referred to a group of temporary laborers the parties have stipulated the amount of unreported wages for each taxable quarter and disagree only as to the withholding rate to be applied to those wages respondent argues and petitioner does not disagree that for each taxable quarter respondent used the actual rate petitioner used in filing the form sec_941 for the corresponding quarter to report the wages of temporary laborers paid_by check since he used the same income_tax_withholding rate petitioner used in filing its form sec_941 respondent argues that his methodology was not arbitrary respondent argues that petitioner is precluded from making that argument because it was not raised in the petition we deem the petition amended and allow petitioner to make the argument see rule b capricious or without reasonable foundation we agree with respondent we remind petitioner that it not respondent paid some temporary laborers in cash failed to require them to produce proper identification for income_tax_withholding purposes and failed to have them prepare the necessary documents for payroll tax deduction purposes given petitioner’s failure to secure forms w-4 employee’s withholding allowance certificate from the temporary laborers paid in cash respondent argues that he could have proposed an income_tax_withholding rate of percentdollar_figure instead for each taxable quarter in issue respondent used the more favorable actual rate petitioner itself used for income_tax_withholding purposes on its form sec_941 see appendix we shall sustain the employment_taxes respondent determined although respondent did not cite the source of his authority to propose an income_tax_withholding rate of percent we assume he relies on the internal_revenue_manual irm audit irm cch pts at big_number date relief for employer when employees have paid income_tax on wages and at big_number date computing income_tax_withholding direct respondent to compute withholding either under existing law and regulations or using sec_31_3402_g_-1 employment_tax regs which provides the appropriate flat withholding rates see eg 339_fsupp2d_140 d mass petitioner’s failure to provide the necessary information made a calculation under the former impossible using the latter the proper rate i sec_28 percent v penalties for fraud a introduction we next address whether for each taxable quarter in issue petitioner is liable for the fraud_penalty respondent determined sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 the commissioner bears the burden of proving fraud and must establish it by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show that an underpayment in tax exists and the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes neely v commissioner supra pincite if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 in section iv of this report we sustained the employment_taxes respondent determined and we here find that the entire underpayment is attributable to fraud given mr nguyen’s conviction for conspiracy to defraud the united_states we agree with respondent that petitioner is precluded from denying fraud notwithstanding issue preclusion we also find fraud by clear_and_convincing evidence on the facts before us b fraudulent intent issue preclusion mr nguyen pleaded guilty to one count of defrauding the united_states in connection with his willful failure as an officer of petitioner to collect truthfully account for and pay the employment_taxes here in issue thus fraudulent intent to evade the employment_taxes was an element of the crimes of which mr nguyen was charged pleaded guilty and was convicted mr nguyen’s fraudulent intent with respect to petitioner’s employment_tax obligations is imputed to petitioner see 42_tc_358 where fraud is alleged against a corporate taxpayer the requisite proof of fraudulent intent is to be found in the acts of its officers inasmuch as the corporation being an artificial person created by law can have no separate intent of its own apart from those who direct its affairs affd 355_f2d_929 6th cir overruled on another issue by 89_tc_1280 a corporation can act only through its officers and cannot escape responsibility for actions its officers perform in their official capacity federbush v commissioner t c pincite corporate fraud necessarily depends upon the fraudulent intent of the corporate officer id moreover mr nguyen did not enrich himself directly rather his dishonesty served petitioner’s competitive purposes petitioner was able to offer temporary laborers paid in cash at the expense of the united_states a wage undiminished by employment_taxes and to avoid paying its own share of fica_taxes because mr nguyen was acting as an agent of petitioner his principal we may infer petitioner’s fraudulent intent see benes v commissioner supra pincite petitioner’s president and sole shareholder was convicted of conspiracy to defraud the united_states by willfully failing to comply with petitioner’s statutory obligation to collect account for and pay employment_taxes that conviction precludes petitioner from here denying its fraudulent intent fraud on the facts even if petitioner is not precluded from denying its fraudulent intent the facts independently support a finding of fraud petitioner acting through its agents offered temporary laborers cash wages not reduced by employment_taxes petitioner understood its employment_tax obligations as demonstrated by its proper payment of employment_taxes for temporary laborers paid_by check to conceal its disparate employment_tax treatment of temporary laborers according to their method of payment petitioner ignored temporary laborers paid in cash for all business purposes petitioner conceded that it recorded on its books neither the proceeds of client checks cashed at check- cashing agencies as business income nor the payments to temporary laborers paid in cash as payroll expenses in that way petitioner effectively hid to percent of its workforce those actions strongly suggest that petitioner intended to evade its legal_obligation to treat temporary laborers paid in cash as its employees for employment_tax purposesdollar_figure to remain competitive petitioner offered temporary laborers the opportunity to receive cash wages petitioner needed to supplement their net_earnings either at its own expense or at the expense of the u s treasury petitioner chose the latter course as a bonus petitioner evaded its own fica obligations petitioner argues that it simply honored the wishes of its temporary laborers and lacked any fraudulent intent each worker determined whether he or she would be paid in cash we assume that as a result of understating its business income petitioner evaded to percent of its corporate_income_tax we believe that any corporate_income_tax fraud was part and parcel of an overall intent to defraud the government petitioner had to avoid both the income taxes and the employment_taxes due respondent to evade its responsibility to pay either the reporting of one would almost certainly have led respondent to challenge the omission of the other petitioner did not determine who was to be paid in cash under any scenario that may be true but it is irrelevant petitioner knowingly ignored its obligation to withhold and to pay employment_taxes with respect to temporary laborers paid in cash we find that petitioner intended to evade its employment_tax obligations c conclusion because petitioner is liable for the underpayment of employment_taxes and intended to prevent the collection of those taxes petitioner is liable for the sec_6663 fraud penalties in their entirety vi period of limitations because petitioner filed false or fraudulent_returns ie the false and fraudulent form sec_941 the usual 3-year period of limitations of sec_6501 does not apply see sec_6501 neely v commissioner t c pincite respondent’s determinations were thus timely vii conclusion we sustain respondent’s determinations of deficiencies in and penalties with respect to petitioner’s employment_taxes for all taxable quarters in issue decision will be entered for respondent unreported wages federal withholding_tax rate1 taxable quarter q1 dollar_figure q2 dollar_figure q3 dollar_figure q4 dollar_figure q1 dollar_figure q2 dollar_figure q3 dollar_figure q4 dollar_figure q1 dollar_figure q2 dollar_figure q3 dollar_figure q4 dollar_figure q1 dollar_figure q2 dollar_figure q3 dollar_figure q4 dollar_figure appendix federal withholding_tax liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fica tax liability2 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6663 fraud penalties dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to calculate for each taxable quarter the federal withholding_tax liability on the unreported wages petitioner paid to temporary laborers paid in cash respondent used the actual withholding rate petitioner calculated in its corresponding form sec_941 which reported the wages and withholdings of temporary laborers paid_by check sec_3101 and sec_3111 each required petitioner to pay dollar_figure percent of total wages therefore the fica_taxes in the notice represented dollar_figure percent of the unreported wages
